 Case 2:20-cv-02752-JDT-cgc Document 3 Filed 10/06/20 Page 1 of 3                       PageID 15




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION


TRECE ANDERETTE CLARK                             )
a/k/a EDDIE WHITE,                                )
                                                  )
       Plaintiff,                                 )
                                                  )
VS.                                               )           No. 20-2752-JDT-cgc
                                                  )
SHELBY COUNTY DIVISION OF                         )
CORRECTIONS, ET AL.,                              )
                                                  )
       Defendants.                                )


                ORDER DIRECTING PLAINTIFF TO COMPLY WITH
           28 U.S.C. §§ 1915(a)(1)-(2) OR PAY THE $400 CIVIL FILING FEE


        On October 5, 2020, Plaintiff Trece Anderette Clark a/k/a Eddie White, who is

incarcerated at the Shelby County Division of Corrections in Memphis, Tennessee, filed a

pro se civil complaint. (ECF No. 1.) However, Plaintiff neglected to submit either the

$400 civil filing fee required by 28 U.S.C. §§ 1914(a)-(b) or a proper application to proceed

in forma pauperis.

       Under the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b), a

prisoner bringing a civil action must pay the filing fee required by 28 U.S.C. § 1914(a).1



       1
          The civil filing fee is $350. See 28 U.S.C. § 1914(a). The Schedule of Fees set out
following the statute also requires the Clerk to collect an administrative fee of $50 for filing any
civil case. However, the additional $50 fee will not apply if Plaintiff ultimately is granted leave
to proceed in forma pauperis.
 Case 2:20-cv-02752-JDT-cgc Document 3 Filed 10/06/20 Page 2 of 3                       PageID 16




Although the obligation to pay the fee accrues at the moment the case is filed, see McGore

v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997), partially overruled on other grounds

by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013), the PLRA provides the prisoner

the opportunity to make a “down payment” of a partial filing fee and pay the remainder in

installments. Id. at 604. However, in order to take advantage of the installment procedures,

the prisoner must complete and submit to the district court, along with the complaint, an in

forma pauperis affidavit and a certified copy of his inmate trust account statement for the

last six months. 28 U.S.C. § 1915(a)(2).

       Plaintiff is ORDERED to submit, within 30 days after the date of this order, either

the entire $400 civil filing fee or a properly completed and signed application to proceed

in forma pauperis along with a certified copy of his inmate trust account statement for the

last six months. The Clerk is directed to mail Plaintiff a copy of the prisoner in forma

pauperis affidavit form along with this order. If Plaintiff needs additional time to submit

the necessary documents, he may, within 30 days after the date of this order, file a motion

for an extension of time.2

       If Plaintiff timely submits the necessary documents and the Court finds that he is

indeed indigent, the Court will grant leave to proceed in forma pauperis and assess only a

$350 filing fee in accordance with the installment procedures of § 1915(b). However, if

Plaintiff fails to comply with this order in a timely manner the Court will deny leave to


       2
         If Plaintiff is unable to obtain a trust account statement from prison officials, he should
so notify the Court. Even if he cannot obtain a trust account statement, however, Plaintiff still
must submit an in forma pauperis affidavit.

                                                  2
Case 2:20-cv-02752-JDT-cgc Document 3 Filed 10/06/20 Page 3 of 3                     PageID 17




proceed in forma pauperis, assess the entire $400 filing fee from his inmate trust account

without regard to the installment procedures, and dismiss the action without further notice

for failure to prosecute, pursuant to Federal Rule of Civil Procedure 41(b). McGore, 114

F.3d at 605.3

       If Plaintiff is transferred to a different prison or released, he is ORDERED to notify

the Court immediately, in writing, of his change of address. Failure to abide by this

requirement may likewise result in the dismissal of this case without further notice, for

failure to prosecute.

IT IS SO ORDERED.
                                                     s/ James D. Todd
                                                    JAMES D. TODD
                                                    UNITED STATES DISTRICT JUDGE




       3
       Even a voluntary dismissal by Plaintiff will not eliminate the obligation to pay the filing
fee. McGore, 114 F.3d at 607; see also In re Alea, 286 F.3d 378, 381 (6th Cir. 2002).

                                                3
